Citation Nr: 1129328	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  11-08 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for a respiratory disability, to include as secondary to malaria.

3.  Entitlement to service connection for a thyroid disability. 

4.  Entitlement to service connection for cardiovascular disability, to include   bradyarrhythmia, coronary artery disease and hypertension.  
 
5.  Entitlement to service connection for a skin disability.   


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to December 1957.  

This appeal to the Board of Veterans' Appeals (Board) arises from a May 2009 rating decision of the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  It is not shown that the Veteran currently has malaria or any residuals thereof.

2.  It is not shown that the Veteran has a current, chronic respiratory disability.  

3.  A thyroid disability did not become manifest in service or for many years thereafter and is not shown to be related to service.

4.  Cardiovascular disability, to include bradyarrhythmia, coronary artery disease and hypertension did not become manifest in service and is not shown to be related to service.  Heart disease was first shown many years after service.

5.  It is not shown that the Veteran has any current skin disability and even assuming that a current skin disability is present, it is not shown to have manifested in service or to be related to service.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for malaria are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131. 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for entitlement to service connection for respiratory disability, to include as secondary to malaria, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).

3.  The criteria for entitlement to service connection for thyroid disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

4.  The criteria for entitlement to service connection for cardiovascular disability, to include bradyarrhythmia, coronary artery disease and hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5.  The criteria for entitlement to service connection for skin disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in December 2008 and April 2009 pre-rating letters, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  Additionally, the letters provided him with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.   Accordingly, no further notice is required.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims file consists of the service treatment records and private outpatient medical records.  Also of record and considered in connection with the claims are various written statements provided by the Veteran. 

The Board notes that in his May 2010 notice of disagreement, the Veteran indicated that he had been treated by a dermatologist because of lesions and dry splotches on his face, neck and back.  However, he did not submit a signed released form for the dermatologist did not indicate that the dermatologist works for the VA or another federal agency and did not otherwise identify him or her.  Accordingly, the RO had no means of attempting to request medical records from this source.   

The Board has also considered whether a VA medical examination is necessary for proper adjudication of the Veteran's claims.  An examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In regard to the claim for malaria, the evidence does not contain competent evidence that the Veteran has this disease or persistent symptoms of this disease.  In regard to the claims for respiratory disability, thyroid disability, cardiovascular disability and skin disability, the evidence does not establish that the Veteran sustained any chronic respiratory, cardiovascular, thyroid or skin problems in service and does not establish that he experienced any event or injury in service resulting in current respiratory, thyroid, cardiovascular or skin problems.  Additionally, the evidence does not indicate that the claimed respiratory, thyroid, cardiovascular or skin problems may be associated with an established event, injury, disease in service.  Notably, the Veteran has simply alleged in conclusory fashion that he has current respiratory, thyroid, cardiovascular and skin problems due to service, including reported chemical exposure therein.  Such a conclusory allegation, in the absence of any underlying factual basis, does not meet even the low threshold of indicating a relationship between service and current disability.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  Additionally, as is explained below, the Board does not find the Veteran's allegations of continuity of symptomatology credible. 

The Board finds that no further RO action, prior to appellate consideration of any of these claims, is required. 

II.  Factual Background

The Veteran's service treatment records do not reveal any findings, complaints or diagnoses of malaria, chronic respiratory problems, chronic skin problems, thyroid problems or cardiovascular problems.  The Veteran did experience a few instances of upper respiratory distress including a cold, with chest and nose congestion in August 1955 and influenza in July 1957.  On December 1957 separation examination, the all systems were found to be normal and the Veteran's blood pressure was 118/70.  

Private medical records from November 2008 to March 2009 show diagnoses of hypothyroidism, hypertension and coronary artery disease.   Also, a December 2008 private progress note shows that the Veteran was experiencing a cough productive of greenish sputum.  Subsequently, a March 2008 private discharge summary reflects that the Veteran was hospitalized for 6 days from pneumonia, atypical chest pain, chronic renal insufficiency and hypertension.  A subsequent November 2008 private hospital discharge summary shows that the Veteran was hospitalized for dizziness and cardiac arrhythmia.  As a result of the arrhythmia a dual-chamber pacemaker was inserted into his chest.  He was again diagnosed with hypertension and hypothyroidism, along with second degree heart block with prolonged pauses, status post permanent pacemaker insertion and cardiac bradyarrhythmia.  

In his May 2010 notice of disagreement, the Veteran indicated that he became ill during service in Japan.   It was a respiratory illness involving breathing problems, which was diagnosed as malaria.  He also noted that he presently suffered from hypothyroidism and heart disease with a pacemaker (bradyarrhythmia).  He had also been treated by a dermatologist because of lesions and dry splotches on his face, neck and back.  Additionally, he indicated that during his stay in Japan, he was part of a demonstration unit that employed the use of highly explosive materials.  Prior to his deployment overseas he was also part of a demonstration unit, which similarly exposed him to explosive chemicals.  He noted that after returning to civilian life his health conditions became, and continued to be, prominent and noticeable.  

On his March 2011 Form 9, the Veteran indicated that as it related to the health conditions he currently had, at discharge from service, he was not informed that there was a time limit for him to file a claim for service connection and on discharge he did not receive a copy of his service treatment records.  Accordingly, he did not have any knowledge if the conditions he currently had were related to service or not.  He only asserted that the conditions he experienced in service were similar to the viral conditions he currently suffered from and had suffered from for a long time.  He emphasized that it had never been his intention to defraud the U.S. government but simply to state his case.  He noted that he is a supporter of all VA causes, he supported his local American Legion post and is a Gold Member of the DAV, as well as a retired New York City employee of 35 years, as well as a voter.

III.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A disability which is proximately due to or the result of a service- connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

Certain listed, chronic disabilities, including malaria for Veteran's with tropical service, and heart disease and hypertension, are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

A.  Malaria 

There is no medical evidence of record tending to indicate that the Veteran currently has malaria or any residuals thereof.  Congress has specifically limited entitlement to service connection for disease or injury incurred or aggravated in service to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where, as here, competent evidence does not establish the disability for which service connection is sought, there can be no valid claim for service connection for that disability-on any basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection for malaria must be denied because the first essential criterion for a grant of service connection- evidence of disability upon which to predicate a grant of service connection-has not been met.  Nothing in the service medical records suggests he had malaria in service, and the separation examination is completely negative.

B.  Respiratory disability to include as secondary to malaria

The Veteran has essentially asserted that he has a current respiratory disability, resulting from a bout of malaria experienced in service while he was stationed in Japan.   Although the service treatment records do not show any findings or diagnoses of malaria, the Veteran is competent to testify that he was informed by medical personnel that he did have the disease.  Even assuming the Veteran did have malaria during service, however, there is no indication from the record that he has any current, chronic respiratory disability.  Notably, neither chronic malaria, nor other chronic respiratory disability was shown during service, as on separation examination, all of the Veteran's systems, to include his nose, sinuses, mouth, throat, lungs and chest, were found to be normal.  Also, post-service, although the record does show that the Veteran was hospitalized for pneumonia in March 2008, it does not show that he has chronic pneumonia or that he has any other chronic respiratory disability.  Accordingly, in the absence of continuity of respiratory symptomatology either during or after service, a current, chronic respiratory disability is simply not shown.  38 C.F.R. § 3.303(b).   

Once again, where, as here, competent evidence does not establish the disability for which service connection is sought (i.e. respiratory disability), there can be no valid claim for service connection for that disability-on any basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection for respiratory disability, to include as secondary to malaria, must be denied because the first essential criterion for a grant of service connection- evidence of disability upon which to predicate a grant of service connection-has not been met.

Further, even if the Veteran's bout of pneumonia from March 2008 were indicative of a chronic respiratory disability, there is no evidence that such disability is related to the Veteran's military service, 51 years earlier, to include any chemical exposure therein.  Although the Veteran appears to contend that he does have current respiratory disability related to service, as a layperson he is not competent to provide a medical opinion regarding medical nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Additionally, inasmuch as the Veteran is asserting that he has had continuity of respiratory symptomatology since service, there is absolutely no evidence that the Veteran received any treatment or evaluation for respiratory problems between separation from service in 1957 and 2008, some 51 years later.  Further the Veteran has not alleged that he received any such treatment or evaluation, nor has he offered any explanation as to why, if he experienced such chronic symptomatology, that he did not seek such medical assistance.  Accordingly, the Board does not find credible an assertion of continuity of respiratory symptomatology.      

In summary, given that a current chronic respiratory disability is not shown; given there is no competent medical evidence of even transient respiratory disability until many years after service, given that an assertion of continuity of respiratory symptomatology is not credible; and given that no competent evidence of a nexus between any current respiratory disability and the Veteran's service, including any chemical exposure therein, the Board must conclude that the weight of the evidence is against a finding of service connection.  38 C.F.R. § 3.303.  The preponderance of the evidence is against this claim and it must be denied.  Gilbert, 1 Vet. App. 49, 55 (1990).

C.  Thyroid disability and cardiovascular disability  

The Veteran's service treatment records are negative for any clinical reference to thyroid problems or cardiovascular problems.  The record then does not contain any reference to thyroid or cardiovascular problems, to include arrhythmia, hypertension and coronary artery disease until 2008, some 51 years after service.   Moreover, none of the post-service medical records contain any indication that the Veteran's hypothyroidism or cardiovascular problems, noted so many years after the Veteran's separation from active service, are related to service, to include any chemical exposure therein.  Additionally, inasmuch as the Veteran is claiming continuity of thyroid or cardiovascular symptomatology since service, there is absolutely no evidence that the Veteran received any treatment or evaluation for thyroid or cardiovascular problems between separation from service in 1957 and 2008, some 51 years later.  Further the Veteran has not alleged that he received any such treatment or evaluation, nor has he offered any explanation as to why, if he experienced such chronic symptomatology, that he did not seek such medical assistance.  Accordingly, the Board does not find credible an assertion of continuity of thyroid or cardiovascular symptomatology.        

Although the Veteran appears to contend that his current hypothyroidism and cardiovascular disabilities are related to service, including any chemical exposure therein, as a layperson he is not competent to provide a medical opinion regarding medical nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, given that there is no competent medical evidence of thyroid or cardiovascular disability until many, many years after service; given that an assertion of continuity of thyroid and/or cardiovascular symptomatology since service is not credible; and given that there is no competent evidence of a nexus between current hypothyroidism or cardiovascular disability and the Veteran's service, including any chemical exposure therein, the Board must conclude that the weight of the evidence is against a finding of service connection for these disabilities on either a direct (or presumptive) basis.  38 C.F.R. § 3.303, 3.307, 3.309.  The preponderance of the evidence is against these claims and they must be denied.  Gilbert, 1 Vet. App. 49, 55 (1990).

D.  Skin Disability

At the outset, the Board notes that there is no medical evidence of record that the Veteran has a current skin disability.  Further, as noted above, as the Veteran did not specifically identify the dermatologist from whom he allegedly received treatment for skin lesions and dry patches, and did not indicate that this was a VA dermatologist, VA did not have a means of attempting to obtain records of this treatment.  Accordingly, the Board finds that there is an absence of proof that the Veteran has a current, chronic skin disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Further, even assuming the Veteran does have a current, chronic skin disability, there is no indication that such disability became manifest in service or that it is otherwise related to service.  Notably, the service treatment records are negative for any skin problems and the Veteran has not alleged suffering from any such problems.  Also, there is no post-service contemporaneous evidence of record of skin problems, medical or otherwise, until the Veteran's May 2010 notice of disagreement when he reported that he had been treated by a dermatologist.  Additionally, inasmuch as the Veteran is claiming continuity skin symptomatology since service, there is absolutely no evidence that the Veteran received any treatment or evaluation for skin problems between separation from service in 1957 and many many years later when he was apparently seen by the dermatologist.  Further the Veteran has not alleged that he received any such treatment or evaluation, nor has he offered any explanation as to why, if he did experience chronic skin symptomatology, that he did not seek such medical assistance.  Accordingly, the Board does not find credible an assertion of continuity of skin symptomatology.        

Although the Veteran appears to assert that he has current skin disability related to chemical exposure in service, as a layperson he is not competent to provide a medical opinion regarding a medical nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   Consequently, given that there is no evidence of skin disability, either medical or otherwise, until many, many years after service; given that an assertion of skin symptomatology since service is not credible; and given that there is no competent evidence of a nexus between any current skin disability and the Veteran's service, including any chemical exposure therein, even if it is assumed that the Veteran has a current skin disability, the Board must conclude that the weight of the evidence is against a finding of service connection.  38 C.F.R. § 3.303.  The preponderance of the evidence is against this claim and it must be denied.  Gilbert, 1 Vet. App. 49, 55 (1990).
 

ORDER

Service connection for malaria is denied.

Service connection for respiratory disability, to include as secondary to malaria is denied.  

Service connection for a thyroid disability is denied.   

Service connection for cardiovascular disability, to include bradyarrhythmia, coronary artery disease and hypertension is denied.
 
Service connection for a skin disability is denied.     


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


